Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Gerhart on 12/29/21.

17. (Currently Amended) A method of controlling hydraulic actuation comprising: 
flowing a hydraulic fluid flow through a thrust reverser fluid circuit including a hydraulic actuator; 
urging, by the hydraulic actuator based on the hydraulic fluid flow through the thrust reverser fluid circuit, movement of a first moveable element into and out of a thrust reversing position; 
urging, by the hydraulic actuator based on the hydraulic fluid flow, movement of a second moveable element in synchronicity with the first moveable element; 
urging, by movement of the second moveable element, a hydraulic valve coupled to the second moveable element, to a restricted condition; 
restricting, by the hydraulic valve and based on the restricted condition, the hydraulic fluid flow through the thrust reverser fluid circuit; 

permitting, by the hydraulic valve and based on the permit condition, the hydraulic fluid flow through the thrust reverser fluid circuit.

24. (Currently Amended) The method of claim 17, wherein a turbofan engine assembly comprises a turbofan engine, a nacelle surrounding the turbofan engine and defining an annular bypass duct through the turbofan engine to define a generally forward-to-aft bypass air flow path, and a thrust reverser comprising the first moveable element, 

26. (Currently Amended) The method of claim 17, wherein the hydraulic valve comprises: 
a valve housing defining a valve cavity; 
a fluid inlet; 
a fluid outlet; and 
a valve slide configured for reciprocal movement within the valve cavity between the permit condition 

29. (Currently Amended) The method of claim 17, wherein: 
the reversing position comprises moving the first moveable element in a first linear direction; and 
urging, by the hydraulic actuator based on the hydraulic fluid flow, movement of the second moveable element in synchronicity with the first moveable element further comprises moving the second moveable element in a second linear direction that is different from the first linear direction.

30. (Currently Amended) The method of claim 17, wherein: 
urging, by the hydraulic actuator based on the hydraulic fluid flow, movement of the first moveable element into and out of [[a]]the reversing position comprises moving the first moveable element at a first linear speed; and 
urging, by the hydraulic actuator based on the hydraulic fluid flow, movement of the second moveable element in synchronicity with the first moveable element further comprises moving the second moveable element at a second linear speed that is different from the first linear speed.

Allowable Subject Matter
Claims 17-21, 24-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Jones teaches a hydraulic actuator, first and second moveable elements, and a hydraulic valve that moves into and out of restricted and permit conditions, as discussed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741